J-A28007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ESTATE OF RHEA S. NEEDLE,                :   IN THE SUPERIOR COURT OF
 POWER OF ATTORNEY                        :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: MICHAEL NEEDLE AND            :
 WILLIAM NEEDLE                           :
                                          :
                                          :
                                          :   No. 2559 EDA 2021

            Appeal from the Decree Entered November 8, 2021
  In the Court of Common Pleas of Philadelphia County Orphans' Court at
                         No(s): 322 PR of 2019


BEFORE: PANELLA, P.J., LAZARUS, J., and SULLIVAN, J.

JUDGMENT ORDER BY LAZARUS, J.:                    FILED DECEMBER 5, 2022

      Michael Needle and William Needle appeal from the decree, entered in

the Court of Common Pleas of Philadelphia County, Orphans’ Court Division,

denying their objection to the payment of account preparation fees to

Appellee, Edward B. Dosik. We quash the appeal.

      This appeal arises from an account proceeding initiated by Appellants

through the filing of a petition seeking an order compelling Appellee to file an

account of his tenure as agent under a power of attorney executed by Rhea

S. Needle, now deceased. On June 27, 2019, the court ordered Appellee to

file an account, which he did on October 30, 2019. Appellants filed objections

to the account, three of which were dismissed on preliminary objections. The

court held a hearing on the remaining objections, after which it entered an

order sustaining one objection and denying the two remaining objections.
J-A28007-22



      Appellants’ notice of appeal listed three separate decrees dated

November 8, 2021. Two of those decrees denied motions in limine filed by

the Appellants in the Orphans’ Court. By Order filed April 22, 2022, this Court

quashed those appeals.       See Pa.R.A.P. 341(b) (defining final appealable

order).     The third decree from which appeal was taken disposed of the

objections to the account.      By the same April 22, 2022 Order, this Court

quashed that appeal, in part, allowing Appellants to proceed only on their

appeal from the provision of the Orphans’ Court’s decree denying their

objection to Appellee’s request for account preparation fees.

      As a prefatory matter, we must determine whether this appeal is

properly before this Court.     Pennsylvania Rule of Appellate Procedure 342

provides, in relevant part, that an appeal may be taken as of right from an

order of the Orphans’ Court “confirming an account, or authorizing or directing

a distribution from an estate or trust[.]”      Pa.R.A.P. 342(a).    Pursuant to

Pa.R.O.C.P. 2.9,

      (a)     An Account shall be confirmed or petition for
              adjudication/statement of proposed distribution approved
              when an adjudication or a decree of distribution is issued by
              the court and docketed by the clerk, expressly confirming
              the    Account     or    approving    the     petition    for
              adjudication/statement of proposed distribution and
              specifying, or indicating by reference to the petition for
              adjudication/statement of proposed distribution, the names
              of those to whom the balance available for distribution is
              awarded and the amount or share awarded to each.

      (b)     An adjudication confirming an Account discharges the
              fiduciaries as to those transactions set forth in the Account.



                                       -2-
J-A28007-22



Pa.R.O.C.P. 2.9(a) & (b).           Accordingly, in an Orphans’ Court account

proceeding, the final, appealable order is an adjudication or decree of

distribution confirming the account and directing distribution of the available

balance.

       Here, the Orphans’ Court entered neither an adjudication nor a decree

of distribution and did not confirm the account.       Rather, the court simply

issued a decree ruling on Appellants’ objections to the account. Such a decree

is “an improper antecedent to confirmation of an account.”             Estate of

Meininger, 532 A.2d 475, 477 (Pa. Super. 1987) (dismissing appeal of order

disposing of objections but not confirming account and holding that, “[a]bsent

confirmation, and its imprimatur of finality, an appeal is premature and

therefore interlocutory”). Accordingly, the November 8, 2021, decree of the

Orphans’ Court disposing of Appellants’ objections to the account is not

appealable under Pa.R.A.P. 342, and we are constrained to quash the appeal.1

       Appeal quashed.




____________________________________________


1 We note that the portion of the Orphans’ Court’s decree granting Appellee’s
account preparation fees and directing they be paid from the decedent’s estate
is not an order “authorizing or directing a distribution from an estate” as
contemplated by Pa.R.A.P. 342(a). A “distribution” is an award to an intestate
heir, or a beneficiary under a will or trust, of that individual’s share of the net
estate after payment of all debts and expenses of administration. The
payment of account preparation fees is simply a disbursement of an
administrative expense.

                                           -3-
J-A28007-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/5/2022




                          -4-